REINHARD, Judge.
Defendant appeals after his conviction by a jury on Count I of robbery in the first degree, a violation of § 569.020, RSMo. 1978; on Count II of kidnapping, a violation of § 565.110, RSMo. 1978, and on Count III of armed criminal action, a violation of § 571.015, RSMo. 1978. The court found him to be a persistent offender and sentenced him to thirty years on Count I, fifteen years on Count II and ten years on Count III, all to be served concurrently.
In his sole point on appeal, defendant alleges that the court erred in failing to give a separate identification instruction patterned after that set forth in United States v. Telfaire, 469 F.2d 552 (D.C.Circ.1972). This point has been raised in numerous cases; each time the argument has been rejected. E.g., State v. McCain, 662 S.W.2d 864, 866 (Mo.App.1983); State v. Cotton, 660 S.W.2d 365, 367 (Mo.App.1983); State v. Hutton, 645 S.W.2d 22, 24 (Mo.App.1982); State v. Manning, 634 S.W.2d 504, 506 (Mo.App.1982); State v. Swink, 620 S.W.2d 63, 64 (Mo.App.1981); State v. Jones, 607 S.W.2d 740, 742 (Mo.App.1980). It is well settled that no separate identity instruction is required in Missouri where other MAI-CR2d instructions adequately present defendant’s theory of innocence.
Affirmed.
KAROHL, P.J., and CRANDALL, J., concur.